DETAILED ACTION
In response to remarks filed 26 January 2021
Status of Claims
Claims 39-60 are pending;
Claims 39, 50 and 51 are currently amended;
Claims 40-49 and 52-60 were previously presented;
Claims 1-38 and 61 are cancelled;
Claims 39-60 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 26 January 2021 have been fully considered but they are not persuasive. Regarding applicant’s argument about the connection points not being separate and distinct, examiner contends that the holes formed by the nails and the points in each of the straight edge segments and the connectors that will receive these nails are spaced and since they are spaced they are also discrete and separate. Furthermore, “connection point” is a very broad term. There is no structure associated with a point and most importantly a point does not necessarily means something tangible. The points at the connectors and at the straight edge segments that will receive the nails can be interpreted as connection points due to the broadness of the term. The claim does not provide specific structure to these connection points. Another issue with the claim is that even if applicant successfully overcome this piece of art by structurally defining better the connection points, there is a strong possibility that the claim may read on a structure unrelated to trenches since there is no relationship between the structure of the box and the trench is it supposed to be placed. This relationship can be key in a potential allowance. The preambles claims “A trench box” yet there is no trench in the body of the claim. Finally, regarding the motivation of combining the references allegedly making the assembly more complicated, examiner does not see an issue of complicating a structure if it’s going to result in a sturdier assembly. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 39-41, 43, 45-48, 50-52, 55-57 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wostal et al (United States Patent Application Publication No. 2004/0103609) in view of Mathis et al (United States Patent Application Publication No. 2009/0100780).
As to Claim 39, Wostal discloses a trench box assembled for use in an excavation, the trench box comprising:
A plurality of panels comprising at least a first panel (Figure 1, #200a), a second panel (Figure 1, #200b), and a third panel (Paragraph 0019 states “the sidewall top and bottom ends 202 and 204 are configured such that sidewall top end 202 of one concrete form unit 100 may abut the sidewall bottom end 204 of another concrete form unit 100 in interlocking relationship”. Therefore, the panel above #200a is the third panel), each panel comprising:
A peripheral edge having four sides (Figure 1, #202, #204, Left #206, Right #206. All sides grouped together are being interpreted as the peripheral edge);
A connection profile along each of the four sides of the peripheral edge of the panel (Figure 1, connection profile #212 is top side of the peripheral edge, connection profile #214 is on the bottom side #204 of the peripheral edge. Paragraph 0027 “side ends 206 additionally or alternatively include interlocking structure”. Therefore, the corresponding interlocking structure of left side #206 and right side #206 are the respective connection profiles).
The first and second panels being secured in parallel, spaced relation (Figure 1 shows panels #200a and #200b in parallel spaced relation).
However, Wostal is silent about the connection profile comprising a plurality of straight edge segments along at least a portion of each of the four sides of the peripheral edges of the panel, each straight edge segment having a plurality of connection points that are discrete and evenly spaced along Figure 1A, left and right channels #18 of right panel #10) along a side of the peripheral edge of a panel (Figure 1A, right panel #10), each straight edge segment having a plurality of connection points that are discrete and evenly spaced along the straight edge segments (Figure 1B shows evenly spaced nails going through the face of panel #10, through the straight edge segment #18 and through connector #16. Paragraph 0014 states “The strips are then fastened to each of the panels (e.g. by nails or screws) to hold the panels together”. The plurality of points in the walls that define the straight edge segments where the nails will pass through are the connection points. Figure 1B shows an equal spacing between connection points); a plurality of connectors (Figure 1A and 1B, left and right splines #16 of right panel #10), each connector comprising a series of connection points that are complementary to the plurality of connection points and connectable to any of the connection points of the connection profiles by aligning the series of connection points of the connectors with the plurality of connection points of the connection profile (The plurality of points in the connectors #16 where the will nails pass through are the connection points aligned and connected to the connection points of the connection profile), the plurality of connectors being separate and distinct from the plurality of panels (Connectors #16 are separate and distinct and inserted in the panels), at least one connector of the plurality of connectors connecting panels together (The connectors #16 connect right panel #10 and left panel #10). Wostal and Mathis are analogous art because they are from the same field of endeavor (i.e. panels). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a connection profile comprising a plurality of straight edge segments along at least a portion of each of the four sides of the peripheral edges of the panel, each straight edge segment having a plurality of connection points that are discrete and evenly spaced along the straight edge segments; a plurality of connectors, each connector comprising a series The modification would be made by replacing the existing connection profiles of each side of the peripheral edge with a connection profile comprising two straight edge segments -i.e. channels- with evenly spaced connection points that receive nails, wherein two separate and distinct connectors -i.e. splines- are inserted between each of the two straight edge segments of  the connection profile of one panel and the respective straight edge segments of the connection profile of an adjacent panel. The connectors inserted in the straight edge segments of the connection profile of the top side #202 of the peripheral edge of first panel #200a would also be inserted in the straight edge segments of the connection profile of the bottom side of the peripheral edge of third panel thereby connecting the first and third panels together. Since the first and third panel are connected to one another and the first and second panels are connected to one another via supports #300, then the third panel is secured relative to the first and second panels). The motivation would have been to secure better the panels with each other due to the use of nails and splines that penetrate deep into the panel. Making the connections separate and distinct would allow easier replacement of parts if there is damage since the former connectors before the modification were integrally formed. Accordingly, Wostal as modified teaches a connection profile comprising a plurality of straight edge segments along at least a portion of each of the four sides of the peripheral edges of the panel, each straight edge segment having a plurality of connection points that are discrete and evenly spaced along the straight edge segments; a plurality of connectors, each connector comprising a series of connection points that are complementary to the plurality of connection points and connectable to any of the connection points of the connection profiles by aligning the series of connection points of the connectors with the plurality of connection points of the connection profile, the plurality of connectors being separate and distinct from the plurality of panels, at least one connector connecting the third panel and the first panel to secure the third panel relative to the first and second panels. Mathis discloses a connection profile comprising a plurality of straight edge segments, the plurality of connectors being 
As to Claim 40, Wostal as modified teaches the invention of Claim 39 (Refer to Claim 39 discussion). Wostal as modified also teaches wherein the first and second panels (Wostal: #200a, #200b) are secured in parallel, spaced relation (Wostal: Figures 1 and 2).
As to Claim 41, Wostal as modified teaches the invention of Claim 40 (Refer to Claim 40 discussion). Wostal as modified also teaches wherein the first and second panels (Wostal: #200a, #200b) are secured in parallel, spaced relation by one or more lateral supports (Wostal: #300) that extend between the first and second panels and have a first end connected to the first panel and a second end connected to the second panel (Wostal: Figures 1 and 2 shows the supports between the panels).
As to Claim 43, Wostal as modified teaches the invention of Claim 39 (Refer to Claim 39 discussion). Wostal as modified also teaches wherein the plurality of connectors (Mathis: #16) further connect the third panel and the second panel (Since the third panel is connected to the first panel via the connectors and the first panel is connected to the second panel via supports -Wostal: #300- then the third panel is also connected to the second panel since the claim doesn’t require a direct connection between the third and second panel)).
As to Claim 45, Wostal as modified teaches the invention of Claim 39 (Refer to Claim 39 discussion). Wostal as modified also teaches wherein the third panel is connected parallel to and in alignment with the first panel (“Parallel to and in alignment with” is being interpreted as side by side. The third panel is above the first panel and therefore they are side by side. They are parallel since when the third panel is mounted above the first panel the longitudinal axis of the first and third panels are parallel to each other. They are also aligned since when viewed from above the third panel and first panel are aligned).
As to Claim 46, Wostal as modified teaches the invention of Claim 39 (Refer to Claim 39 discussion). Wostal as modified also teaches wherein the third panel is connected at a non-parallel angle (The angle is 0° and a “zero angle” is still an angle. They are also non-parallel since the panels intersect through the connections).
Claim 47, Wostal as modified teaches the invention of Claim 39 (Refer to Claim 39 discussion). Wostal as modified also teaches wherein each panel is rectangular (Wostal: #200a, #200b) and has a length and a width, the connection profile extending along each of the length and the width of each panel, wherein at least the length and the width of the third panel are non-equal (Wostal :The width and the length of the third panel are non-equal since they’re rectangular), such that each of the length and the width of the third panel can be connected to each of the length and the width of the first panel (The first panel and third panel have the same non-equal width and length and therefore they correspond).
As to Claim 48, Wostal as modified teaches the invention of Claim 39 (Refer to Claim 39 discussion). Wostal also discloses wherein each connector comprises one or more slots (The holes where the bolts passes through the connectors #16 are the slots) that receives a portion of the connection profile of at least one panel (The bolts are part of the connection profile and are a portion of the connection profile).
As to Claim 50, Wostal discloses a method of installing a trench box for use in an excavation (The trench box is capable of being used in an excavation) having sidewalls, comprising the steps of:
Providing a plurality of panels comprising at least a first panel (Figure 1, #200a), a second panel (Figure 1, #200b), and a third panel (Paragraph 0019 states “the sidewall top and bottom ends 202 and 204 are configured such that sidewall top end 202 of one concrete form unit 100 may abut the sidewall bottom end 204 of another concrete form unit 100 in interlocking relationship”. Therefore, the panel above #200a is the third panel), each panel comprising:
A peripheral edge having four sides (Figure 1, #202, #204, Left #206, Right #206. All sides grouped together are being interpreted as the peripheral edge);
A connection profile along each of the four sides of the peripheral edge of the panel (Figure 1, connection profile #212 is top side of the peripheral edge, connection profile #214 is on the bottom side #204 of the peripheral edge. Paragraph 0027 “side ends 206 additionally or alternatively include interlocking structure”. Therefore, the corresponding interlocking structure of left side #206 and right side #206 are the respective connection profiles);
Assembling the trench box by:
Securing the first and second panels together in parallel, spaced relation (Figure 1 shows panels #200a and #200b in parallel spaced relation).
However, Wostal is silent about the connection profile having a plurality of straight edge segments along at least a portion of each of the four sides of the peripheral edge of the panel, each straight edge segment having a plurality of connection points that are discrete and evenly spaced along the straight edge segments; providing a plurality of connectors, each connector comprising a series of connection points that are complementary to the plurality of connection points and connectable to any of the connection points of the connection profiles, the plurality of connectors being separate and distinct from the plurality of panels; and aligning the series of connection points of one or more connectors of the plurality of connectors with at least a portion of the plurality of connection points of the connection profiles of the first and third panels to connect the third panel and the first panel to secure the third panel relative to the first and second panels. Mathis discloses a connection profile having a plurality of straight edge segments (Figure 1A, left and right channels #18 of right panel #10) along a side of the peripheral edge of a panel (Figure 1A, right panel #10), each straight edge segment having a plurality of connection points that are discrete and evenly spaced along the straight edge segments (Figure 1B shows evenly spaced nails going through the face of panel #10, through the straight edge segment #18 and through connector #16. Paragraph 0014 states “The strips are then fastened to each of the panels (e.g. by nails or screws) to hold the panels together”. The plurality of points in the walls that define the straight edge segments where the nails will pass through are the connection points. Figure 1B shows an equal spacing between connection points); providing a plurality of connectors (Figure 1A and 1B, left and right splines #16 of right panel #10), each connector comprising a series of connection points that are complementary to the plurality of connection points and connectable to any of the connection points of the connection profiles (The plurality of points in the connectors #16 where the will nails pass through are the connection points aligned and connected to the connection points of the connection profile), the plurality of connectors being separate and distinct from the plurality of panels (Connectors #16 are separate and distinct and inserted in the panels); and aligning the series of connection points of one or more connectors of the plurality of connectors with at least a portion of the plurality of connection points of the connection profiles of the first and third panels (The plurality of points in the connectors #16 where the will nails pass through are the connection points aligned and connected to the connection points of the connection profile) to connect the third panel and the first panel to secure the third panel relative to the first and second panels (The connectors #16 connect right panel #10 and left panel #10). Wostal and Mathis are analogous art because they are from the same field of endeavor (i.e. panels). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a connection profile having a plurality of straight edge segments along at least a portion of each of the four sides of the peripheral edge of the panel, each straight edge segment having a plurality of connection points that are discrete and evenly spaced along the straight edge segments; providing a plurality of connectors, each connector comprising a series of connection points that are complementary to the plurality of connection points and connectable to any of the connection points of the connection profiles, the plurality of connectors being separate and distinct from the plurality of panels; and aligning the series of connection points of one or more connectors of the plurality of connectors with at least a portion of the plurality of connection points of the connection profiles of the first and third panels to connect the third panel and the first panel to secure the third panel relative to the first and second panels (The modification would be made by replacing the existing connection profiles of each side of the peripheral edge with a connection profile comprising two straight edge segments -i.e. channels- with evenly spaced connection points that receive nails, wherein two separate and distinct connectors -i.e. splines- are inserted between each of the two straight edge segments of  the connection profile of one panel and the respective straight edge segments of the connection profile of an adjacent panel. The connectors inserted in the straight edge segments of the connection profile of the top side #202 of the peripheral edge of first panel #200a would also be inserted in the straight edge segments of the connection profile of the bottom side of the peripheral edge of third panel thereby connecting the first and third panels together. Since the first and third panel are connected to one another and the first and second panels are connected to one another via supports #300, then the third panel is secured relative to the first and second panels). The motivation would have been to secure better the panels with each other due to the use of nails and splines that 
As to Claim 51, Wostal as modified teaches the invention of Claim 50 (Refer to Claim 50 discussion). Wostal as modified also teaches wherein the first and second panels (Wostal: #200a, #200b) are secured in parallel, spaced relation by one or more lateral supports (Wostal: #300) that have a first end connected to the first panel and a second end connected to the second panel (Wostal: Figures 1 and 2 shows the supports between the panels).
As to Claim 52, Wostal as modified teaches the invention of Claim 50 (Refer to Claim 50 discussion). Wostal as modified also teaches wherein one or more connectors (Mathis: #16) are used to connect the third panel and the second panel (Since the third panel is connected to the first panel via the connectors and the first panel is connected to the second panel via supports -Wostal: #300- then the third panel is also connected to the second panel since the claim doesn’t require a direct connection between the third and second panel).
As to Claim 55, Wostal as modified teaches the invention of Claim 50 (Refer to Claim 50 discussion). Wostal as modified also teaches wherein the third panel is connected parallel to and in alignment with the first panel (“Parallel to and in alignment with” is being interpreted as side by side. The third panel is above the first panel and therefore they are side by side. They are parallel since when the third panel is mounted above the first panel the longitudinal axis of the first and third panels are parallel to each other. They are also aligned since when viewed from above the third panel and first panel are aligned).
As to Claim 56, Wostal as modified teaches the invention of Claim 50 (Refer to Claim 50 discussion). Wostal as modified also teaches wherein the third panel is connected at an angle to the first panel (The angle is 0° and a “zero angle” is still an angle).
As to Claim 57, Wostal as modified teaches the invention of Claim 50 (Refer to Claim 50 discussion). Wostal as modified also teaches wherein each panel (Wostal: #200a, #200b) is rectangular and has a length and a width, the connection profile extending along each of the length and the width of each panel, wherein at least the length and the width of the third panel are non-equal (The width and the length of the third panel are non-equal since they’re rectangular), and further comprising the steps of identifying a plurality of arrangements in which the length and the width of the third panel can be connected to each of the length and the width of the first panel, and selecting one of the plurality of arrangements (The first panel and third panel have the same non-equal width and length and therefore they correspond).
As to Claim 59, Wostal as modified teaches the invention of Claim 50 (Refer to Claim 50 discussion). Wostal also discloses wherein each connector comprises one or more slots (The holes where the bolts passes through the connectors #16 are the slots) that receives a portion of the connection profile of at least one panel (The bolts are part of the connection profile and are a portion of the connection profile).
Claims 42, 44, 53, 54 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wostal et al (United States Patent Application Publication No. 2004/0103609) in view of Mathis et al (United States Patent Application Publication No. 2009/0100780); and further in view of Taylor et al (United States Patent No. 8,845,239).
As to Claim 42, Wostal as modified teaches the invention of Claim 41 (Refer to Claim 41 discussion). However, Wostal as modified is silent about the plurality of connectors further connect a fourth panel to the first and second panels, wherein the first and second panels are secured in parallel, spaced relation by the third and fourth panels. Taylor discloses connectors (#25A, #25B) connecting a fourth panel (#13F) to first (#13A, #13B) and second panels (#13D, #13E), wherein the first and second The modification would be made by moving the third panel from above the first panel to a position between the first and second panels and by providing a fourth panel in a position between the first and second panels. Connectors of the same configuration as discussed in claim 22 would be provided near the left and right ends of the faces of the first and second panels that face one another in order to connect each of the first and second panels with the third panel and each of the first and second panels with the fourth panel). The motivation would have been to enclose the form to avoid concrete spilling from the sides. Accordingly, Wostal as modified teaches wherein the plurality of connectors further connect a fourth panel to the first and second panels, wherein the first and second panels are secured in parallel, spaced relation by the third and fourth panels.
As to Claim 44, Wostal as modified teaches the invention of Claim 42 (Refer to Claim 42 discussion). Wostal as modified also teaches wherein the third and fourth panels are in parallel spaced relation (Taylor: Figure 1).
As to Claim 53, Wostal as modified teaches the invention of Claim 52 (Refer to Claim 52 discussion). However, Wostal as modified is silent about the step of using the connectors to connect a fourth panel to the first and second panels, wherein the first and second panels are secured in parallel, spaced relation by the third and fourth panels. Taylor discloses connectors (#25A, #25B) connecting a fourth panel (#13F) to first (#13A, #13B) and second panels (#13D, #13E), wherein the first and second panels are secured in parallel, spaced relation by a third panel (#13C) and the fourth panel (#13F). Wostal and Taylor are analogous art because they are from the same field of endeavor (i.e. forms). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the plurality of connectors further connect a fourth panel to the first and second panels, wherein the first and second panels are secured in parallel, spaced relation by the third and fourth panels (The modification would be made by moving the third panel from above the first panel to a position between the first and second panels and by providing a fourth panel in a position between the first and second panels. Connectors of the same configuration as discussed in claim 30 would be provided near the left and right ends of the faces of the first and second panels that face one another in order to connect each of the first and second panels with the third panel and each of the first and second panels with the fourth panel). The motivation would have been to enclose the form to avoid concrete spilling from the sides. Accordingly, Wostal as modified teaches the step of using the connectors to connect a fourth panel to the first and second panels, wherein the first and second panels are secured in parallel, spaced relation by the third and fourth panels.
As to Claim 54, Wostal as modified teaches the invention of Claim 53 (Refer to Claim 33 discussion). Wostal as modified also teaches wherein the third and fourth panels are in parallel spaced relation (Taylor: Figure 1).
As to Claim 58, Wostal as modified teaches the invention of Claim 50 (Refer to Claim 50 discussion). However, Wostal as modified is silent about installing the trench box in the excavation to support at least a portion of the sidewalls of the excavation. Taylor discloses a similar trench box with a first panel and a second panel that is installed in an excavation (Figure 1 and Abstract). Wostal and Taylor are analogous art because they are from the same field of endeavor (i.e. forms). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to install the trench box in an excavation. The motivation would have been to provide a space of a specific width while preventing caving in of soil. Accordingly, Wostal as modified teaches further comprising the step of installing the trench box in the excavation to support at least a portion of the sidewalls of the excavation.
Claims 49 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wostal et al (United States Patent Application Publication No. 2004/0103609) in view of Mathis et al (United States Patent Application Publication No. 2009/0100780); and further in view of Good et al (United States Patent No. 4,204,375).
As to Claim 49, Wostal as modified teaches the invention of Claim 39 (Refer to Claim 39 discussion). However, Wostal as modified is silent about wherein the plurality of connectors comprise lifting lugs. Good discloses a plurality of connectors comprising lifting lugs (Figure 1, #250). Wostal and 
As to Claim 60, Wostal as modified teaches the invention of Claim 50 (Refer to Claim 50 discussion). However, Wostal as modified is silent about lifting the trench box using lifting lugs on one or more connectors. Good discloses a plurality of connectors comprising lifting lugs (Figure 1, #250). Wostal and Good are analogous art because they are from the same field of endeavor (i.e. panels). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide lifting lugs to the connectors. The motivation would have been to lift the apparatus when needed. Accordingly, Wostal as modified teaches comprising the step of lifting the trench box using lifting lugs on one or more connectors.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678